Case 1:19-cv-04977-JPC Document 132-3 Filed 04/09/21 Page 1 of 6




                     EXHIBIT C
              Case 1:19-cv-04977-JPC Document 132-3 Filed 04/09/21 Page 2 of 6
In re Klayman, --- F.3d ---- (2021)


                                                                    *1 Suspended for ninety days by the District of Columbia
                                                                   Court of Appeals, Larry Klayman, a member of this court's
                  2021 WL 1149379
                                                                   bar, seeks to avoid reciprocal discipline. For the reasons set
    Only the Westlaw citation is currently available.
                                                                   forth below, we impose a reciprocal ninety-day suspension
            United States Court of Appeals,
                                                                   and refer this matter to the Committee on Admissions
             District of Columbia Circuit.
                                                                   and Grievances for recommendations on whether further
                                                                   discipline is warranted.
                IN RE: Larry Elliott
              KLAYMAN, Respondent

                        No. 20-7110                                I.
                             |
                                                                   Larry Klayman founded Judicial Watch in 1994 and served
                  Argued February 17, 2021
                                                                   as its general counsel until he left in 2003. Since then, he has
                             |
                                                                   worked as “a public interest attorney and advocate.” Br. 13.
                  Decided March 26, 2021

Synopsis                                                           Following the filing of a complaint with the District of
Background: Attorney was ordered to show cause why                 Columbia Bar in 2013, the Bar's Hearing Committee Number
identical discipline would be unwarranted, after attorney          Nine concluded that Mr. Klayman violated Rules 8.4(d) and
had received 90-day suspension from District of Columbia           1.9 of the District of Columbia Rules of Professional Conduct.
Court of Appeals, for conflicts of interest in representing        See Report and Recommendation, In re Klayman, No. 13-
three clients in civil suits against attorney's former employer,   BD-084, slip op. at 2 (D.C. Bd. of Prof. Resp. Hearing
without former employer's consent.                                 Comm. June 19, 2017). Rule 1.9 provides that “[a] lawyer
                                                                   who has formerly represented a client in a matter shall
                                                                   not thereafter represent another person in the same or a
                                                                   substantially related matter in which that person's interests
Holdings: The Court of Appeals, Tatel, Circuit Judge, held         are materially adverse to the interests of the former client
that:                                                              unless the former client gives informed consent.” D.C. Rule of
                                                                   Professional Conduct 1.9. According to the comments to Rule
reciprocal 90-day suspension was warranted, and                    1.9, the relevant “matter” is not limited to litigation: “[w]hen
                                                                   a lawyer has been directly involved in a specific transaction,
the suspension would not be imposed nunc pro tunc to date          subsequent representation of other clients with materially
when District of Columbia Court of Appeals had imposed its         adverse interests clearly is prohibited.” Id. The D.C. Bar
90-day suspension.                                                 complaint against Mr. Klayman focused on his representation
                                                                   of three clients in suits against his former employer, Judicial
                                                                   Watch.
Attorney suspended for 90 days.

                                                                   The first client, Sandra Cobas, served as director of
Attorneys and Law Firms                                            Judicial Watch's Miami Regional Office. While there, Cobas
                                                                   alleged that she faced a hostile work environment, and Mr.
Larry Klayman argued the cause and filed the brief for             Klayman, as general counsel, advised Judicial Watch about
respondent.                                                        her complaints. After ending her employment with Judicial
                                                                   Watch, Cobas filed suit against the organization in Florida
Before: Henderson and Tatel, Circuit Judges, and Edwards,
                                                                   state court. The Florida court dismissed her complaint, calling
Senior Circuit Judge.
                                                                   it “silly and vindictive.” In re Klayman, 228 A.3d 713, 716
Opinion                                                            (D.C. 2020) (internal quotation marks omitted). Then, after
                                                                   Mr. Klayman left Judicial Watch and without seeking its
Tatel, Circuit Judge:                                              consent, he entered an appearance on Cobas's behalf and filed
                                                                   a motion asking the court to vacate its order of dismissal.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
               Case 1:19-cv-04977-JPC Document 132-3 Filed 04/09/21 Page 3 of 6
In re Klayman, --- F.3d ---- (2021)


When the motion was denied, Mr. Klayman initiated and               of a Rule of Professional Conduct essential to the proper
briefed an appeal. The appellate court affirmed the dismissal.      functioning of our system of justice.” Id. at 27.

The second client was Louise Benson, from whom Mr.                  Following a hearing, Hearing Committee Number Nine
Klayman, while serving as Judicial Watch's chairman and             found that “Mr. Klayman violated Rule 1.9 (or its Florida
general counsel, solicited a commitment to donate $50,000           equivalent) in all three” representations. In re Klayman, 228
for a fund to purchase a building. She made an initial payment      A.3d at 717. The Hearing Committee also found that Mr.
of $15,000, but Judicial Watch ultimately did not purchase          Klayman's representation of Paul violated Rule 8.4(d), which
a building. Years later, after Mr. Klayman had left Judicial        prohibits lawyers from “[e]ngag[ing] in conduct that seriously
Watch, Benson sued the organization, seeking the return             interferes with the administration of justice.” Lastly, it found
of her donation. She was initially represented by another           that Mr. Klayman gave false testimony before the Hearing
attorney, but Mr. Klayman later entered an appearance as co-        Committee. The Committee recommended that Mr. Klayman
counsel, again without seeking consent from Judicial Watch.         “be suspended for ninety days, with reinstatement contingent
Judicial Watch asked Mr. Klayman to withdraw, pointing              upon a showing of his fitness to practice law.” Id.
out that he had “organized the fundraising effort” and that
“Benson had identified him as a fact witness.” Id. When             The Board on Professional Responsibility agreed that Mr.
Mr. Klayman failed to withdraw, Judicial Watch moved to             Klayman had violated Rule 1.9 and recommended that he
disqualify him, but the motion was never resolved because the       “be suspended for ninety days.” Id. The Board, however,
parties agreed to dismiss the case.                                 “disagreed with the Hearing Committee's finding that
                                                                    Disciplinary Counsel proved a violation of Rule 8.4(d),” as
 *2 Last is Peter Paul. Judicial Watch represented Paul with        well as with its finding that Mr. Klayman had “provided
respect to several legal issues, including an investigation and     false testimony,” and it rejected the Hearing Committee's
potential litigation arising from Paul's fundraising activities     reinstatement condition. Id.
during his campaign for the New York State Senate. On behalf
of Judicial Watch, Mr. Klayman prepared the representation          In the District of Columbia Court of Appeals, Mr. Klayman
agreement and authorized its signing as well as a subsequent        chose not to challenge the Board's conclusion that he had
modification. Judicial Watch lawyers later represented Paul in      violated Rule 1.9. See id. at 717 (“Before this court, neither
a civil lawsuit in California state court. After Mr. Klayman left   Mr. Klayman nor Disciplinary Counsel takes issue with the
Judicial Watch, the organization's lawyers withdrew from the        finding that Mr. Klayman violated Rule 1.9 or its Florida
representation. Paul then sued Judicial Watch in the United         equivalent.”). On June 11, 2020, the Court of Appeals
States District Court for the District of Columbia, alleging that   accepted the Board's findings; suspended Mr. Klayman for
the organization's lawyers had breached the representation          ninety days, effective July 11, 2020; and required that he
agreement. Although Paul was initially represented by other         complete a continuing legal education course on conflicts of
counsel, Mr. Klayman later entered an appearance—again              interest as a condition of reinstatement.
without seeking Judicial Watch's consent.
                                                                    Under Rule X of this court's Rules of Disciplinary
Judicial Watch moved to disqualify Mr. Klayman, and the             Enforcement, Mr. Klayman was obligated to “notify the Clerk
district court, then-Chief Judge Royce Lamberth, granted the        of this Court in writing within ten days of such discipline”—
motion. Paul v. Judicial Watch, Inc., 571 F. Supp. 2d 17, 27        his suspension by the D.C. Court of Appeals. D.C. Cir. Rules,
(D.D.C. 2008). He first concluded that “it [wa]s clear that Mr.     App. II, Rule X. He failed to do so.
Klayman's representation of Mr. Paul” was an “unambiguous
violation” of Rule 1.9. Id. at 21. The representation, Judge        On July 24, this court received notice from the D.C. Court
Lamberth explained, was “the very type of ‘changing of              of Appeals of Mr. Klayman's ninety-day suspension. See
sides in the matter’ forbidden by Rule 1.9.” Id. (quoting           Certified Copy of Order, In re Klayman, No. 20-8511 (D.C.
D.C. Rule of Professional Conduct 1.9). And although “not           Cir. Aug. 4, 2020). Almost two weeks later, on August 4, we
unsympathetic” to the prejudice that Paul might suffer due          ordered Mr. Klayman to “show cause ... why the imposition
to Mr. Klayman's disqualification, Judge Lamberth explained         of identical discipline by this court would be unwarranted.”
that he “simply [could not] condone such a flagrant violation       Order, In re Klayman, No. 20-8511 (D.C. Cir. Aug. 4, 2020).
                                                                    In response, Mr. Klayman filed the brief now before us.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              2
               Case 1:19-cv-04977-JPC Document 132-3 Filed 04/09/21 Page 4 of 6
In re Klayman, --- F.3d ---- (2021)


Mr. Klayman was reinstated to the District of Columbia Bar          consent from Judicial Watch. Instead, Mr. Klayman argues
effective December 10, 2020.                                        that he qualifies for three of the four Rule IV(c) exceptions.
                                                                    We consider each, though in a slightly different order.


II.
                                                                    A.
 *3 As our court has explained, “[a] member of this court's
bar who ‘has been suspended or disbarred from practice in           We begin with the second exception, which requires that
any other court’ is subject to reciprocal discipline in this        we consider whether “there was such an infirmity of proof
court.” In re Zdravkovich, 634 F.3d 574, 577 (D.C. Cir.             establishing the misconduct as to give rise to the clear
2011) (quoting Fed. R. App. P. 46(b)(1)(A)). In determining         conviction that this Court could not, consistent with its
whether to impose reciprocal discipline, “we must undertake         duty, accept as final the conclusion on that subject.” As
an ‘intrinsic consideration of the state record,’ recognizing       noted above, Mr. Klayman acknowledges that he represented
that a state court's decision to impose a particular sanction ‘is   Cobas, Benson, and Paul in the same or substantially similar
not conclusively binding on the federal courts.’ ” Id. at 577       matters on which he advised Judicial Watch without seeking
(citation omitted) (quoting Selling v. Radford, 243 U.S. 46, 51,    Judicial Watch's consent. It is thus hardly surprising that he
37 S.Ct. 377, 61 L.Ed. 585 (1917); In re Ruffalo, 390 U.S. 544,     never even tries to make the “difficult showing” that there was
547, 88 S.Ct. 1222, 20 L.Ed.2d 117 (1968)). “Nevertheless,          an infirmity of proof. In re Zdravkovich, 634 F.3d at 579.
the state court's substantive findings are entitled to a high
degree of respect,” id., as “we are not sitting as a court of       Relying on a letter from “renowned legal ethics expert”
review to discover error in the [judge's] or the [state] courts’    Ronald Rotunda, Br. 4, Mr. Klayman argues that he
proceedings,” In re Sibley, 564 F.3d 1335, 1341 (D.C. Cir.          committed no ethical violation because he was “simply
2009). “The burden of showing why the court should not              pursu[ing] an obligation that he knew that he owed to Sandra
impose reciprocal discipline rests with” Mr. Klayman. See id.       Cobas, Peter Paul, and Louise Benson,” Br. 6 (internal
at 1340.                                                            quotation marks omitted). According to Mr. Klayman, he was
                                                                    fulfilling his duty under Rule 1.3(a), which requires lawyers
Under Rule IV(c) of our Rules of Disciplinary Enforcement,          to represent clients “zealously and diligently,” as Cobas,
“this Court shall impose the identical discipline” imposed by       Benson, and Paul were otherwise unable to afford counsel
the D.C. Court of Appeals “unless the attorney demonstrates,        and they would have “los[t] their legal rights.” Br. 7 (internal
or this Court is satisfied that:”                                   quotation marks omitted). Insisting that he had an “ethical
                                                                    obligation ... to zealously and diligently represent” the three
  (1) the procedure was so lacking in notice or opportunity         clients, Mr. Klayman contends that he committed no ethical
  to be heard as to constitute a deprivation of due process; or     violation despite representing them without seeking consent
                                                                    from Judicial Watch. Id. (internal quotation marks omitted).
  (2) there was such an infirmity of proof establishing the
  misconduct as to give rise to the clear conviction that this
                                                                    This argument is entirely without merit. Even though
  Court could not, consistent with its duty, accept as final the
                                                                    Mr. Klayman owed a duty of zealous representation to
  conclusion on that subject; or
                                                                    Cobas, Benson, and Paul, Rule 1.9 is absolute. Absent
  (3) the imposition of the same discipline by this Court           informed consent from Judicial Watch, Mr. Klayman may
  would result in grave injustice; or                               not “represent another person in the same or a substantially
                                                                    related matter in which that person's interests are materially
  (4) the misconduct warrants substantially different               adverse to the interests of” Judicial Watch. As Judge
  discipline.                                                       Lamberth put it, “Rule 1.9 provides no exception to its
D.C. Cir. Rules, App. II, Rule IV(c).                               prohibition on successive representation.” Paul, 571 F. Supp.
                                                                    2d at 27.
Mr. Klayman does not challenge the Hearing Committee's
finding that, in violation of Rule 1.9, he represented Cobas,        *4 Next, Mr. Klayman quotes at length from a portion
Benson, and Paul in the same or substantially similar matters       of the Rotunda letter that relies heavily on the Supreme
on which he advised Judicial Watch, all without seeking             Court's decision in Maples v. Thomas, 565 U.S. 266, 132



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              3
              Case 1:19-cv-04977-JPC Document 132-3 Filed 04/09/21 Page 5 of 6
In re Klayman, --- F.3d ---- (2021)


S.Ct. 912, 181 L.Ed.2d 807 (2012). See Br. 6–7. There, the         See In re Ekekwe-Kauffman, 210 A.3d 775, 785 (D.C. 2019)
Court concluded that counsel's failure to properly withdraw        (explaining that in disciplinary proceedings, an “[u]ndue
from representation of a death row inmate excused the              delay may result in a due process violation” when “the
inmate's failure to meet a crucial filing deadline because         respondent demonstrates actual prejudice—that is, that the
counsel's effective abandonment was an “extraordinary              delay in prosecution impaired [his] defense”). He quotes the
circumstance.” See Maples, 565 U.S. at 289, 132 S.Ct. 912.         Rotunda letter for the proposition that, at the time of the
From this, Rotunda concludes that “it [was] reasonable and         disciplinary proceedings, Paul “[was] in federal prison in
understandable that Mr. Klayman believed that he had an            Texas,” “Cobas ha[d] health problems,” and “Benson [was]
ethical obligation ... to zealously and diligently represent”      an 83-year-old woman.” Br. 11 (internal quotation marks
Cobas, Benson, and Paul. Br. 7 (internal quotation marks           omitted). But when pressed at oral argument, Mr. Klayman
omitted). Maples, however, has nothing whatsoever to do with       was unable to explain how any of this—or indeed anything
this case, as the lawyers involved there were not representing     else—actually prejudiced him. See Oral Arg. Tr. 15–16.
a client whose interests were adverse to a former client.
Maples is about client abandonment, not switching sides.           Mr. Klayman's remaining arguments are equally without
                                                                   merit. He invokes the doctrine of laches but fails to cite a
Seeking support from Judge Lamberth, Mr. Klayman points            case from either this circuit or the D.C. Court of Appeals that
out that the judge found “ambiguity with respect to the            applies laches to disciplinary proceedings, nor are we aware
standard for disqualification in the face of a violation of Rule   of one. Quoting the Rotunda letter, he claims that “Judicial
1.9.” Br. 8 (internal quotation marks omitted). But as the plain   Watch submitted boxes full of voluminous documents to the
language of this quote demonstrates, the ambiguity Judge           Bar Counsel's office in secret” and those documents were
Lamberth found related to the standard for “disqualification”      not served to “Mr. Klayman until the Petition was filed,”
of a lawyer who violated Rule 1.9. He found no ambiguity at        Br. 13 (internal quotation marks omitted), but he provides
all with respect to whether Mr. Klayman had in fact violated       no evidence of this alleged due process violation. See Allen
Rule 1.9. Quite to the contrary, Judge Lamberth thought it         v. District of Columbia, 969 F.3d 397, 405 (D.C. Cir. 2020)
“clear” that Mr. Klayman's representation of Paul amounted         (explaining that this court does not “consider arguments
to “an unambiguous violation” of the rule. Id. at 21. In any       raised in such skeletal form”).
event, Judge Lamberth ultimately disqualified Mr. Klayman.
Id. at 26–27.
                                                                   C.

B.                                                                  *5 In support of his argument under Rule IV(c)’s third
                                                                   exception, which applies when “imposition of the same
Invoking the first Rule IV(c) exception—whether “the               discipline by this Court would result in grave injustice,”
procedure was so lacking in notice or opportunity to be heard      Mr. Klayman largely reiterates his unmeritorious infirmity
as to constitute a deprivation of due process”—Mr. Klayman         of proof and due process arguments, and then urges us to
argues that because “the bar proceeding was instituted nearly      consider his “course of work as a public interest attorney.” Br.
eight (8) years after the alleged ethical infractions occurred,”   13. Specifically, he explains that he “often takes cases on pro
he suffered “undue prejudice,” as he was unable to “produce        bono ... to try to make society a better place.” Br. 13.
all of the documentary evidence and witnesses in support of
his defenses.” Br. 10.                                             Rule 1.9, however, contains no exception for public interest
                                                                   lawyers. Indeed, many fine public interest lawyers appear
On its face, however, the exception concerns due process           in this court, and we think they would be stunned at the
violations arising from “lack[ ] [of] notice or opportunity to     suggestion that the rule does not apply to them. As Judge
be heard,” and it is undisputed that Mr. Klayman “was given        Lamberth emphasized, Rule 1.9’s bar is “essential to the
notice of the charges against him and ... had the opportunity      proper functioning of our system of justice.” Paul, 571 F.
to call and cross-examine witnesses, make arguments, and           Supp. 2d at 27. Underlying the rule is counsel's “duty of
submit evidence.” In re Zdravkovich, 634 F.3d at 578. Even         loyalty” to a client, which incorporates “a duty to avoid
if due process concerns extend beyond the exception's plain        conflicts of interest.” Strickland v. Washington, 466 U.S. 668,
language, Mr. Klayman has failed to show any prejudice.            688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). “Without such



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             4
              Case 1:19-cv-04977-JPC Document 132-3 Filed 04/09/21 Page 6 of 6
In re Klayman, --- F.3d ---- (2021)


                                                                  this Court in writing within ten days of such discipline.”
a rule, clients may be reluctant to confide completely in
                                                                  See Disciplinary Rule X (emphasis added). “Shall” means
their attorneys.” In re Corn Derivatives Antitrust Litigation,
                                                                  shall, and, unsurprisingly, the rule contains no exceptions for
748 F.2d 157, 162 (3d Cir. 1984). In view of the principles
                                                                  lawyers who think they might successfully challenge their
animating Rule 1.9, recognizing the public interest exception
                                                                  discipline on appeal.
Mr. Klayman urges would in fact be contrary to the public
interest.
                                                                  With respect to the second basis for considering imposing
                                                                  discipline retroactively—voluntary withdrawal from practice
                                                                  before this court—Mr. Klayman failed to withdraw from
III.                                                              representing three clients until after we issued our order to
                                                                  show cause. See Motion to Withdraw as Counsel, Luhn v.
Because Mr. Klayman has failed to carry his “burden
                                                                  Scott, No. 19-7146 (D.C. Cir. Aug. 10, 2020); Motion to
of showing why the court should not impose reciprocal
                                                                  Withdraw as Counsel, Lovelien v. United States, No. 19-5325
discipline,” In re Sibley, 564 F.3d at 1340, we shall impose
                                                                  (D.C. Cir. Aug. 12, 2020); Motion to Withdraw as Counsel,
a ninety-day suspension. Mr. Klayman protests that he “has
                                                                  Corsi v. Mueller, No. 19-5314 (D.C. Cir. Aug. 12, 2020).
already served a 90-day suspension period,” claiming that
                                                                  Indeed, Mr. Klayman failed to mention one of those cases
from August 12 to December 18, he made no appearances in
                                                                  in his brief, see Br. 15, and even filed a brief on behalf of
the D.C. Circuit. Br. 15.
                                                                  one client two days after his D.C. suspension took effect, see
                                                                  Appellants’ Final Reply Br., Lovelien v. United States, No.
This argument rests on a flawed assumption: that our ninety-
                                                                  19-5325 (D.C. Cir. July 13, 2020).
day suspension will apply nunc pro tunc to the date when the
D.C. Court of Appeals imposed its suspension. Although we
sometimes do impose reciprocal discipline retroactively, we
do so only in limited situations, such as where the attorney,     IV.
pursuant to Disciplinary Rule X, promptly notifies this court
of the discipline imposed, and/or refrains from representing       *6 For the foregoing reasons, Larry Klayman is suspended
clients in this court while suspended before another court. Mr.   from practice before this court for ninety days, effective
Klayman did neither.                                              as of the date of this opinion and the accompanying order.
                                                                  Mr. Klayman is prohibited from holding himself out to be
When asked at oral argument why he had failed to notify           an attorney at law licensed to practice before the United
the court pursuant to Rule X, Mr. Klayman offered no              States Court of Appeals for the District of Columbia Circuit
coherent explanation. See Oral Arg. Tr. 10–12. In a self-styled   during the suspension. In addition, pursuant to Disciplinary
“Supplement to Respondent's Initial Brief,” filed just after      Rule II(d), this matter is referred to the Committee on
oral argument, Mr. Klayman told us that “[t]he reason that        Admissions and Grievances for recommendations about any
he did not immediately inform” this court of his suspension       further discipline warranted by Mr. Klayman's failure to
“was because” his petitions for rehearing and rehearing en        comply with Rule X.
banc of his suspension “were pending [in the D.C. Court of
Appeals] at the time and Mr. Klayman believed that he would       So ordered.
be successful in obtaining a favorable ruling.” Supplement to
Respondent's Initial Br. 2. This is an astonishing argument.      All Citations
Rule X is crystal clear: “an attorney admitted to practice
before this Court” who is “subjected to public discipline         --- F.3d ----, 2021 WL 1149379
for professional misconduct ... shall so notify the Clerk of

 End of Document                                                    © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            5
